               Michael Faillace & Associates, P.C.
                                Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                 Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
jandrophy@faillacelaw.com


               November 18, 2019

VIA ECF

Hon. Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                         Re: Gonzalez Garcia v. Damye Group Corp. et al
                              18-cv-05870-AMD-PK
Dear Judge Kuo:

       We represent Plaintiff Melquiades Gonzalez Garcia in the above-referenced matter. We

write to respectfully request an adjournment of the conference scheduled for November 20, 2019

at 11:00 a.m. The reason for the request is that I have a previously scheduled conflicting pre-trial

conference at 10:00 a.m. to New York State Supreme Court, New York County, which I am not

able to adjourn. I have tried to request the pro se defendant Gary Gani’s consent but my phone

call was not answered.

       I thank the Court for its attention to this matter.


                                                Respectfully submitted,

                                                /s/ Joshua S. Androphy
                                                Joshua S. Androphy
                                                MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                Attorneys for Plaintiff

cc: Gary Gani (via email)




                      Certified as a minority-owned business in the State of New York
